Case 6:20-cv-00377-JCB-JDL Document 12 Filed 03/01/21 Page 1 of 2 PageID #: 45




                                   No. 6:20-cv-00377

                                Keithen O. Johnson,
                                      Plaintiff,
                                         v.
                               Gregg County Jail et al.,
                                     Defendants.


                                       ORDER

                Plaintiff Keithen O. Johnson, proceeding pro se and in
            forma pauperis, filed the above-styled civil rights lawsuit pur-
            suant to 42 U.S.C. § 1983. The case was referred to United
            States Magistrate Judge John D. Love, who issued a report
            (Doc. 10) recommending that plaintiff’s complaint be dis-
            missed with prejudice for failure to state a claim upon which
            relief can be granted pursuant to 28 U.S.C. § 1915A(b)(1). This
            court reviews the findings and conclusions of the magistrate
            judge de novo only if a party objects within fourteen days of
            service of the report and recommendation. 28 U.S.C.
            § 636(b)(1). No objections were filed.
                Accordingly, the court reviews the magistrate judge’s
            findings for clear error or abuse of discretion and reviews his
            legal conclusions to determine whether they are contrary to
            law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.
            1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no ob-
            jections to a magistrate judge’s report are filed, the standard
            of review is “clearly erroneous, abuse of discretion and con-
            trary to law”).
                The court finds no clear error on the face of the record. Ac-
            cordingly, the court accepts the findings and conclusions of
            the magistrate judge as the findings and conclusions of the
            court. The complaint is dismissed with prejudice for failure
Case 6:20-cv-00377-JCB-JDL Document 12 Filed 03/01/21 Page 2 of 2 PageID #: 46




            to state a claim upon which relief may be granted pursuant to
            28 U.S.C. § 1915A(b)(1).
                                   So ordered by the court on March 1, 2021.



                                               J. C AMPBELL B ARKER
                                             United States District Judge




                                          -2-
